DREW, Justice.
This is a certiorari proceeding to review an order of the trial court denying each petitioner’s application to be adjudicated insolvent. The record shows each petitioner is aged nineteen and personally wholly unable to pay the costs of appeal although in each instance the family might he able to bear such costs. Disposition of review of this order is governed by Rastralli v. State, Fla. 1954, 76 So.2d 270, holding that the test on inquiry of insolvency is not whether the prisoner’s friends or relatives have the ability or willingness to pay costs but whether the defendant himself has that ability.
The order denying the petitions for adjudication'of insolvency is quashed with directions that an order be entered finding each petitioner to be insolvent within the meaning of Section 924.17, F.S.1951, F.S.A.
Each 'petitioner also made application to the lower court for supersedeas which was denied. Pursuant to Rule 35(e), 30 F.S.A. Supreme Court Rules, we are asked to review this order. The record fails to show any abuse of .discretion in the denial of such application.
ROBERTS, C. J., and SEBRING, and MATHEWS, JJ., concur. .